Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0314113 A1 to Chen et al (herein referred to as Chen).
Referring to claims 1, 19, and 20, Chen discloses an electronic device and corresponding recipient electronic device and method comprising:      a node configured to communicatively couple to an antenna (Figure 5, element 504 & [0056-0061]); and      an interface circuit (Figure 5, element 504 & [0056-0061]), communicatively coupled to the node, configured to communicate with a recipient electronic device, wherein the interface circuit is configured to:      transmit, from the node, an orthogonal frequency division multiple access (OFDMA) frame intended for the recipient electronic device, wherein the OFDMA frame comprises multiple predefined resource units (RUs) allocated to the recipient electronic device in a set of predefined RUs having associated frequency bandwidths (Figure 5, element 504 & [0056-0061]), and      wherein the multiple predefined RUs comprise two or more first predefined RUs having a first number of tones greater than or equal to a predefined amount (Figure 12, [0119-0124] describe predefined RUs including a minimum RU which all RUs must be greater than or equal to).
Referring to claim 2, Chen discloses wherein the multiple predefined RUs have different numbers of tones ([0119-0124] describe predefined RUs including a minimum RU which all RUs must be greater than or equal to).
Referring to claims 4, Chen discloses wherein the two or more first predefined RUs are separated by a puncture hole corresponding to a frequency bandwidth excluding transmitted energy (Figure 12, Null subcarriers).
Referring to claim 12, Chen discloses wherein the two or more first predefined RUs in different frequency sub-blocks use different modulation and coding scheme levels (see [0030] & [0108]).
Referring to claim 13, Chen discloses wherein frequency sub-block has an 80 MHz bandwidth; and wherein the two or more first predefined RUs with the different MCS levels have a common number of tones ([0106-0108]).
Referring to claim 14, Chen discloses wherein the two or more first predefined RUs with different MCS levels have a common frequency bandwidth or have frequency bandwidths that different by a factor of two ([0106-0108]).
Referring to claim 15, Chen discloses wherein the interface circuit is configured to receive, at the node, a block acknowledgment associated with the recipient electronic device; wherein the block acknowledgment comprises information specifying link quality between the electronic device and the recipient electronic device ([0106-0108], the 801.11ax draft includes block acknowledgment).
Referring to claim 16, Chen discloses wherein the interface circuit is configured to perform link adaptation based at least in part on the information; and wherein the link adaptation is performed for a given predefined RU or for a given frequency sub-block comprising an 80 MHz bandwidth ([0106-0108], the 801.11ax draft includes link adaptation).
Referring to claim 17, Chen discloses wherein the multiple predefined RUs are allocated in different frequency sub-blocks; and wherein the predefined RUs in different frequency sub-blocks have different numbers of tones ([0119-0124] describe predefined RUs including a minimum RU which all RUs must be greater than or equal to).
Allowable Subject Matter
Claims 3, 5-11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112